Pkr C cut am :
We find no error in this decree. The pecuniary legacies to H. N. Pruss and the first-born child of Wilhelmine Nieman are clearly liable to the collateral inheritance tax. The gift to them is direct; they are collaterals, and no one else has any interest in said legacies. The widow is given the estate upon the express condition that she pay these legacies.
As to the residue of the estate, it goes to the widow, under the terms of the will. It is true, there is a disposition of the surplus remaining after her death, but there may be no such surplus. The widow is given full power over the estate, and should there be a surplus, the amount of it can only be ascertained after her death.
The decree is affirmed, and the appeal dismissed, at the costs of the appellants.